                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

CHRISTOPHER DAVIS-CLAIR,

        Petitioner,
                                                         Case No. 19-cv-44-bbc
   v.

WARDEN GARY BOUGHTON,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered denying

petitioner Christopher Davis-Clair’s motion for writ of habeas corpus.




        /s/                                                    2/27/2020
        Peter Oppeneer, Clerk of Court                            Date
